Case 2:20-cv-07950-RGK-PD Document 12 Filed 01/04/21 Page 1 of 2 Page ID #:55



  1

  2
  3
  4
  5
  6
  7
  8                      UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10
 11   RICHARD HAWORTH,                           Case No. CV 20-07950-RGK (PD)
 12                      Petitioner,             ORDER ACCEPTING REPORT
 13          v.                                  AND RECOMMENDATION OF
                                                 UNITED STATES
 14   PATRICIA V. BRADLEY, Warden,               MAGISTRATE JUDGE
 15                      Respondent.
 16
 17
            Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
 18
      records on file, and the Report and Recommendation of United States
 19
      Magistrate Judge. No objections to the Report and Recommendation have
 20
      been filed. The Court accepts the Magistrate Judge’s Report and adopts it as
 21
      its own findings and conclusions.
 22
            As a federal prisoner proceeding under 28 U.S.C. § 2241, Petitioner is
 23
      not required to obtain a certificate of appealability to appeal to the Ninth
 24
      Circuit Court of Appeals in this case. See Harrison v. Ollison, 519 F.3d 952,
 25
      958 (9th Cir. 2008) (plain language of 28 U.S.C. § 2253(c)(1) does not require
 26
      federal prisoners bringing section 2241 petitions to obtain a certificate of
 27
      appealability to appeal, unless the section 2241 petition is a section 2255
 28
Case 2:20-cv-07950-RGK-PD Document 12 Filed 01/04/21 Page 2 of 2 Page ID #:56



  1   petition in disguise”). Accordingly, the Petition is dismissed without
  2   prejudice.
  3

  4    DATED: January 4, 2021
  5

  6                                   ________________________________________
                                      R. GARY KLAUSNER
  7
                                      UNITED STATES DISTRICT JUDGE
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                             2
